   Case 1:21-cv-00791-MN Document 9 Filed 06/29/21 Page 1 of 3 PageID #: 71




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
Nitetek Licensing LLC,                                :
                                                      :   Civil Action No. 1:21-cv-00791-MN
                  Plaintiff,                          :
                                                      :
         v.                                           :
                                                      :
KROHNE, Inc.                                          :
                                                      :
                  Defendant.                          :
------------------------------------------------------x

            MOTION FOR EXTENSION OF TIME AND [PROPOSED] ORDER

        Defendant KROHNE, Inc. (“Defendant”) hereby respectfully requests a 30-day

extension to answer or otherwise respond to the Complaint (D.I. 1).

        The current deadline to answer or otherwise respond to the Complaint (D.I. 1) is June

30, 2021. Defendant requests that this deadline be extended to July 30, 2021 to provide

Defendant additional time to investigate the allegations against it, to consult with counsel, and

to consider an appropriate response. Accordingly, good cause exists to grant this request.

        Defendant’s counsel repeatedly contacted counsel for Plaintiff Nitetek Licensing LLC

(“Plaintiff”) to determine whether Plaintiff consents to this motion. Plaintiff has not responded.

No party will be prejudiced by this extension.

Local Rule 7.1.1 Compliance

        The undersigned avers that a reasonable effort has been made to reach agreement with

Plaintiff on the matters set forth in the motion. In addition to sending three emails (see Exs. 1–

3) to counsel for Plaintiff, Defendant’s counsel Patrick D. Duplessis attempted to call counsel

for Plaintiff on June 29, 2021 and left a message when the call went to voicemail.
   Case 1:21-cv-00791-MN Document 9 Filed 06/29/21 Page 2 of 3 PageID #: 72




                                               Respectfully submitted,

June 29, 2021                                  /s/Stamatios Stamoulis
                                               Stamatios Stamoulis
                                               Stamoulis & Weinblatt LLC
                                               800 N. West Street, Third Floor
                                               Wilmington, DE 19801
                                               Tel: 302-999-1540
                                               Email: stamoulis@swdelaw.com

                                               Patrick D. Duplessis
                                               (pro hac vice forthcoming)
                                               WHITMYER IP GROUP LLC
                                               600 Summer Street
                                               Stamford, CT 06901
                                               Tel: 203-703-0800
                                               Fax: 203-703-0801
                                               Email: litigation@whipgroup.com
                                                       pduplessis@whipgroup.com

                                             Attorneys for Defendant KROHNE, Inc.




SO ORDERED, this _____ day of ________________, 2021.



                                      ________________________________________
                                      UNITED STATES DISTRICT COURT JUDGE




                                         2
   Case 1:21-cv-00791-MN Document 9 Filed 06/29/21 Page 3 of 3 PageID #: 73




                             CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021, I electronically filed the above document with the

Clerk of Court using CM/ECF which will send electronic notification of such filing to all

registered counsel.



                                            /s/ Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)




                                               3
